Order, Supreme Court, New York County (Ira Gammerman, J.), entered May 21, 2001, which, in an action for breach of an oral finder’s agreement, denied defendants’ motion to compel disclosure of certain tax returns and other financial records of the individual plaintiff, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered June 7, 2001, which denied defendants’ motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
Defendant-appellant argues that disclosure of tax returns and other financial records of the individual plaintiff, the corporate plaintiffs sole shareholder, might show plaintiffs’ understanding that certain payments made by the corporate defendant to the corporate plaintiff were loans rather than compensation for services rendered under the alleged oral finder’s agreement, and thereby undermine plaintiffs’ claim that the payments prove the existence of the alleged contract. The request for such disclosure was properly denied since it does not appear why defendants’ intent with respect to the payments cannot be ascertained through their own records (see, Briton v Knott Hotels Corp., 111 AD2d 62). Concur— Nardelli, J. P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.